            Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 1 of 14



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

 JORDAN ROSENBLATT, Individually and                 )
 On Behalf of All Others Similarly Situated,         )
                                                     )
                         Plaintiff,                  )   Case No. 18-12205
                                                     )
         v.                                          )   CLASS ACTION
                                                     )
 KERYX BIOPHARMACEUTICALS, INC.,                     )   JURY TRIAL DEMANDED
 KEVIN J. CAMERON, MARK J. ENYEDY,                   )
 STEVEN C. GILMAN, MICHAEL T.                        )
 HEFFERNAN, JODIE MORRISON,                          )
 DANIEL P. REGAN, MICHAEL ROGERS,                    )
 AKEBIA THERAPEUTICS, INC., and                      )
 ALPHA THERAPEUTICS MERGER SUB                       )
 INC.,                                               )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on June 28, 2018 (the

“Proposed Transaction”), pursuant to which Keryx Biopharmaceuticals, Inc. (“Keryx” or the

“Company”) will be acquired by Akebia Therapeutics, Inc. (“Parent”) and Alpha Therapeutics

Merger Sub Inc. (“Merger Sub,” and together with Parent, “Akebia”).

       2.       On June 28, 2018, Keryx’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger with Akebia (the

“Merger Agreement”). Pursuant to the terms of the Merger Agreement, Keryx’s stockholders will

receive 0.37433 shares of Parent common stock for each share of Keryx they own.
            Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 2 of 14



       3.       On October 1, 2018, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (the

“SEC”) in connection with the Proposed Transaction.

       4.       The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.       This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.       This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.       Venue is proper under 28 U.S.C. § 1391(b) because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.       Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Keryx common stock.

       9.       Defendant Keryx is a Delaware corporation and maintains its principal executive

offices at One Marina Park Drive, 12th Floor, Boston, Massachusetts 02210. Keryx’s common

stock is traded on the NASDAQCM under the ticker symbol “KERX.” Keryx is a party to the




                                                  2
           Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 3 of 14



Merger Agreement.

         10.   Defendant Kevin J. Cameron is a director of Keryx.

         11.   Defendant Mark J. Enyedy is a director of Keryx.

         12.   Defendant Steven C. Gilman is a director of Keryx.

         13.   Defendant Michael T. Heffernan is a director of Keryx.

         14.   Defendant Jodie Morrison is the Interim Chief Executive Officer and a director of

Keryx.

         15.   Defendant Daniel P. Regan is a director of Keryx.

         16.   Defendant Michael Rogers is Chairman of the Board of Keryx.

         17.   The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

         18.   Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

         19.   Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

         20.   Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Keryx (the “Class”). Excluded from the Class are defendants herein and any

person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

         21.   This action is properly maintainable as a class action.

         22.   The Class is so numerous that joinder of all members is impracticable. As of June

22, 2018, there were approximately 120,378,658 shares of Keryx common stock outstanding, held

by hundreds, if not thousands, of individuals and entities scattered throughout the country.

         23.   Questions of law and fact are common to the Class, including, among others: (i)




                                                  3
          Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 4 of 14



whether defendants violated the 1934 Act; and (ii) whether defendants will irreparably harm

plaintiff and the other members of the Class if defendants’ conduct complained of herein continues.

        24.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        25.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        26.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        27.     Keryx is focused on the development and commercialization of innovative

medicines that provide unique and meaningful advantages to people with kidney disease.

        28.     There are two U.S. Food and Drug Administration (“FDA”)-approved indications

for Keryx’s first medicine, Auryxia (ferric citrate) tablets.

        29.     Auryxia was approved by the FDA on September 5, 2014 for the control of serum

phosphorus levels in adult patients with chronic kidney disease on dialysis, and approved by the




                                                  4
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 5 of 14



FDA on November 6, 2017 for the treatment of iron deficiency anemia in adult patients with

chronic kidney disease not on dialysis. Auryxia tablets were designed to contain 210 mg of ferric

iron, equivalent to 1 gram of ferric citrate, and offers mealtime dosing.

       30.     On June 28, 2018, Keryx’s Board caused the Company to enter into the Merger

Agreement.

       31.     Pursuant to the terms of the Merger Agreement, Keryx’s stockholders will receive

0.37433 shares of Parent common stock for each share of Keryx they own.

       32.     According to the press release announcing the Proposed Transaction:

       Akebia Therapeutics, Inc. (NASDAQ:AKBA) and Keryx Biopharmaceuticals, Inc.
       (NASDAQ:KERX) today announced that the companies signed, and the boards of
       directors of both companies have unanimously approved, a definitive merger
       agreement under which the companies will combine in an all-stock merger. The
       transaction will create a fully integrated biopharmaceutical company focused on
       chronic kidney disease (CKD), with an implied pro forma equity value of
       approximately $1.3 billion, assuming full conversion of Keryx’s outstanding
       convertible notes, based on the closing prices of Keryx and Akebia on June 27,
       2018. The combined company will be named Akebia Therapeutics, Inc.

       Under the terms of the agreement, Keryx shareholders will receive 0.37433
       common shares of Akebia for each share of Keryx they own. The exchange results
       in implied equity ownership in the combined company of 49.4 percent for Akebia
       shareholders and 50.6 percent for Keryx shareholders on a fully-diluted basis. John
       P. Butler, President and Chief Executive Officer of Akebia, is expected to lead the
       combined company, and Keryx will appoint the Chairperson of the Board of
       Directors of the combined company. Additionally, Jason A. Amello, Akebia’s
       Chief Financial Officer, is expected to serve in the same capacity on the
       management team of the combined company.

       The Baupost Group, L.L.C., which owns approximately 21.4 percent of the
       outstanding Keryx common stock prior to any conversion of its convertible notes,
       has agreed to convert its outstanding convertible notes of Keryx into shares of
       Keryx common stock prior to closing and has entered into a voting agreement in
       support of the transaction. Muneer A. Satter, Chairperson of the Akebia Board of
       Directors and a shareholder who owns approximately 5.3 percent of outstanding
       Akebia common stock, has also agreed to support the transaction by entering into
       a voting agreement.




                                                 5
  Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 6 of 14



The merger of Akebia and Keryx creates a renal-focused company committed to
developing and delivering innovative therapeutic products. Keryx’s Auryxia®
(ferric citrate) is a U.S. Food and Drug Administration (FDA)-approved medicine
to treat dialysis dependent CKD patients for hyperphosphatemia and non-dialysis
dependent CKD patients for iron deficiency anemia (IDA). Akebia’s vadadustat is
an investigational Phase 3 oral hypoxia-inducible factor prolyl hydroxylase
inhibitor (HIF-PHI) with the potential to advance the treatment of patients with
anemia due to CKD, many of whom are currently receiving injectable
erythropoietin-stimulating agents (ESAs). The companies believe that Auryxia and
vadadustat, if FDA-approved, have the potential to deliver an all-oral treatment
approach for patients with anemia due to CKD. More broadly, the combined
company has the potential to offer therapeutic options to patients across all stages
of CKD, including non-dialysis dependent and dialysis dependent patients, and to
become a partner of choice for the renal community and for companies developing
renal products. . . .

Strategic Rationale

The merger offers potential operating and product portfolio synergies, with the
opportunity to create significant value and accelerate the growth potential beyond
what either company would achieve separately.

Establishes a Leading Renal Company with Enhanced Position and Large Market
Opportunity

Combining Akebia and Keryx is expected to create a sustainable, kidney disease-
focused, therapeutic leader that is well positioned to be a partner of choice
throughout the renal community and for companies with products for patients with
kidney disease. The merger creates a fully integrated renal company with a
complementary portfolio comprising Keryx’s FDA-approved Auryxia and
Akebia’s product candidate, vadadustat.

Auryxia is a phosphate binder indicated for the control of serum phosphorus levels
in adult patients with CKD on dialysis, and an iron replacement product indicated
for the treatment of iron deficiency anemia in adult patients with CKD who are not
on dialysis. The approval and commercialization of Auryxia provides a new
prescription oral treatment option for the millions of CKD patients with either
hyperphosphatemia or iron deficiency anemia.

Vadadustat is a once-daily, oral investigational drug being studied in large-scale
global Phase 3 clinical trials in both non-dialysis dependent and dialysis dependent
patients with anemia due to CKD. Vadadustat’s mechanism of action is designed
to mimic the physiologic effect of altitude on oxygen availability. Vadadustat has
the potential to become a new standard of care for patients with anemia due to CKD
who currently rely on injectable ESAs, a multi-billion-dollar market.




                                         6
  Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 7 of 14



The combined company will have the opportunity to provide nephrologists with a
portfolio of renal products, subject to vadadustat’s FDA approval, that can address
the needs of an estimated 1.7 million patients who are non-dialysis dependent and
500,000 dialysis-dependent patients in the United States, across the continuum of
CKD.

Creates Potential for Accelerated Growth and Organizational Synergies

The combined company brings together Keryx, a commercial organization, with
Akebia, a leader in the development of HIF-PHI therapeutics for patients with
kidney disease. The combined company will have an established renal
development, manufacturing and commercial organization, and plans to leverage
its leadership’s extensive expertise in the commercial renal market with the goal of
maximizing sales of Auryxia while driving launch momentum for vadadustat in the
United States, subject to its regulatory approval. Keryx’s established U.S. sales and
marketing organization and its medical affairs team have built strong awareness
within the nephrology community to address the needs of patients with CKD, and
will drive the launch preparation and execution for vadadustat in the United States,
subject to its regulatory approval.

Combines Experienced Renal Management Teams

The combined company will be led by a management team with a long track record
of success developing, launching and commercializing products for patients with
kidney disease. John P. Butler, who will lead the combined company as Chief
Executive Officer, has nearly two decades of executive experience in the
commercial renal therapeutic field, including as the leader of Genzyme
Corporation’s renal business, which grew from $150 million in revenue to over $1
billion under his leadership.

Strengthens Financial Profile

The combined company will have $453 million in cash on its balance sheet
(unaudited pro forma cash balance as of March 31, 2018), which, along with the
expected cost synergies of greater than $250 million to be realized five years
following closing, and the potential for increasing revenues from Auryxia, are
expected to provide the combined company with significant financial strength and
flexibility to enable continued growth.

Combined Company Board of Directors

The Board of Directors of the combined company is expected to consist of nine
directors, four of whom are Akebia directors and four of whom are Keryx directors.
Keryx will appoint the Chairperson of the Board of Directors of the combined
company.




                                         7
          Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 8 of 14



        Timing and Approvals

        The transaction is expected to close by the end of 2018, subject to the satisfaction
        of customary closing conditions, including clearance by antitrust authorities and
        approval by the shareholders of both companies.

The Registration Statement Omits Material Information, Rendering It False and Misleading

        33.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

        34.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction, which renders the Registration Statement false and

misleading.

        35.     First, the Registration Statement omits material information regarding the

Company’s, Akebia’s, and the combined company’s financial projections, and the analyses

performed by the Company’s financial advisor in connection with the Proposed Transaction, MTS

Health Partners L.P. (“MTS”).

        36.     With respect to Keryx’s financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate EBIT; (ii) all line items used to calculate unlevered free

cash flow; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

        37.     With respect to Akebia’s financial projections, the Registration Statement fails to

disclose: (i) all line items used to calculate EBIT; (ii) all line items used to calculate unlevered free

cash flow; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

        38.     With respect to the combined company’s financial projections, the Registration

Statement fails to disclose: (i) all line items used to calculate EBIT; (ii) all line items used to

calculate unlevered free cash flow; and (iii) a reconciliation of all non-GAAP to GAAP metrics.

        39.     With respect to MTS’s Keryx Discounted Cash Flow Analysis, the Registration




                                                   8
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 9 of 14



Statement fails to disclose: (i) the basis for using revenue achievements of 75% to 125%; (ii)

Keryx’s terminal value; (iii) the inputs and assumptions underlying the weighted average cost of

capital range of 11% to 15%; and (iv) all line items used to calculate unlevered free cash flow.

       40.     With respect to MTS’s Public Trading Comparable Companies Analyses, the

Registration Statement fails to disclose the individual multiples and financial metrics for the

companies observed by MTS in the analyses.

       41.     With respect to MTS’s Akebia Discounted Cash Flow Analysis, the Registration

Statement fails to disclose: (i) the basis for using revenue achievements of 50% to 150%; (ii)

Akebia’s terminal value; (iii) the inputs and assumptions underlying the weighted average cost of

capital range of 13% to 17%; (iv) all line items used to calculate unlevered free cash flow; and (v)

the probabilities of success as provided by Keryx management.

       42.     With respect to MTS’s Pro Forma Combination Analysis, the Registration

Statement fails to disclose the projected synergies used by MTS in the analysis.

       43.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion. Moreover, when a banker’s endorsement of the fairness

of a transaction is touted to shareholders, the valuation methods used to arrive at that opinion as

well as the key inputs and range of ultimate values generated by those analyses must also be fairly

disclosed.

       44.     Second, the Registration Statement omits material information regarding the

Company’s second financial advisor, Perella Weinberg Partners (“Perella”).

       45.     The Registration Statement fails to disclose the terms of Perella’s engagement.




                                                 9
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 10 of 14



Among other things, the Registration Statement fails to disclose the amount of compensation

Perella will receive in connection with its engagement. The Registration Statement also fails to

disclose whether Perella has performed past services for any parties to the Merger Agreement or

their affiliates, as well as the timing and nature of such services and the amount of compensation

received by Perella for such services.

       46.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       47.     Third, the Registration Statement omits material information regarding potential

conflicts of interest of the Company’s officers and directors.

       48.     Specifically, the Registration Statement fails to disclose the timing and nature of

all communications regarding future employment and directorship of the Company’s officers and

directors, including who participated in all such communications, as well as which directors will

serve on the post-transaction board of directors.

       49.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       50.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Keryx’s Reasons for the Merger; Recommendation

of the Keryx Board; (iii) Certain Keryx Management Unaudited Prospective Financial




                                                10
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 11 of 14



Information; (iv) Certain Akebia Management Unaudited Prospective Financial Information; and

(v) Opinion of Keryx’s Financial Advisor – MTS Securities, LLC.

       51.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

      Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                 Thereunder Against the Individual Defendants and Keryx

       52.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       53.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Keryx is liable as the

issuer of these statements.

       54.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       55.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       56.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.



                                                 11
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 12 of 14



       57.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       58.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       59.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                        Against the Individual Defendants and Akebia

       60.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       61.     The Individual Defendants and Akebia acted as controlling persons of Keryx within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or directors of Keryx and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       62.     Each of the Individual Defendants and Akebia was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       63.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged



                                                  12
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 13 of 14



herein, and exercised the same.          The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly in the making of the Registration Statement.

       64.     Akebia also had direct supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       65.     By virtue of the foregoing, the Individual Defendants and Akebia violated Section

20(a) of the 1934 Act.

       66.     As set forth above, the Individual Defendants and Akebia had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff and the Class are threatened with

irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;




                                                 13
         Case 1:18-cv-12205-FDS Document 1 Filed 10/23/18 Page 14 of 14



       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: October 23, 2018                             ANDREWS DEVALERIO LLP

                                                By: /s/ Daryl Andrews
                                                    Glen DeValerio (BBO #122010)
                                                    Daryl Andrews (BBO #658523)
 OF COUNSEL:                                        265 Franklin Street, Suite 1702
                                                    Boston, MA 02100
 RIGRODSKY & LONG, P.A.                             (617) 936-2796
 300 Delaware Avenue, Suite 1220                    glen@andrewsdevalerio.com
 Wilmington, DE 19801                               daryl@andrewsdevalerio.com
 (302) 295-5310
                                                     Attorneys for Plaintiff
 RM LAW, P.C.
 1055 Westlakes Drive, Suite 300
 Berwyn, PA 19312
 (484) 324-6800




                                                   14
